IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                 :   NO. 525
MAGISTERIAL DISTRICTS WITHIN                  :
THE 38th JUDICIAL DISTRICT OF                     MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                           :
PENNSYLVANIA                                  :


                                         ORDER


PER CURIAM


      AND NOW, this 27th day of December 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 38th Judicial District (Montgomery County) of

the Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the elimination of Magisterial District 38-1-14, within

Montgomery County, to be effective January 2, 2024, is granted; and that the Petition,

which provides for the realignment of Magisterial Districts 38-1-02, 38-1-03, 38-1-06, 38-

1-07, 38-1-09, 38-1-13, 38-1-19, 38-1-20, 38-1-22, 38-1-23, 38-2-04, and 38-2-08, within

Montgomery County, to be effective January 2, 2024, is granted; and that the Petition,

which also provides for the reestablishment of Magisterial Districts 38-1-01, 38-1-04, 38-

1-05, 38-1-08, 38-1-10, 38-1-11, 38-1-12, 38-1-15, 38-1-16, 38-1-18, 38-1-21, 38-1-24,

38-1-25, 38-1-28, 38-2-02, 38-2-03, and, 38-2-09, within Montgomery County, to be

effective immediately, is granted.


      Said Magisterial Districts shall be as follows:


Magisterial District 38-1-01                       East Norriton Township
Magisterial District Judge Marc A. Alfarano        West Norriton Township
Magisterial District 38-1-02                       Jenkintown Borough
Magisterial District Judge Elizabeth A.            Cheltenham Township, Voting
McHugh Casey                                       Districts 3-2, 3-3, 5-1, 5-2, 5-3, 5-4,
                                                   6-1, 6-2, 6-3, 7-1, 7-2, 7-3

Magisterial District 38-1-03                       Cheltenham Township, Voting
Magisterial District Judge Christopher J. Cerski   Districts 1-1, 1-2, 1-3, 1-4, 2-1, 2-2,
                                                   2-3, 2-4, 3-1, 3-4, 4-1, 4-2, 4-3, 4-4

Magisterial District 38-1-04                       Rockledge Borough
Magisterial District Judge John D. Kessler         Abington Township, Voting Districts
                                                   1-1, 1-2, 1-3, 2-1, 2-2, 5-1, 5-2, 8-1,
                                                   8-2, 10-1, 10-2, 10-3, 11-2, 14-1, 14-
                                                   2, 15-1, 15-2

Magisterial District 38-1-05                       Abington Township, Voting Districts
Magisterial District Judge Juanita A. Price        2-3, 3-1, 3-2, 3-3, 4-1, 4-2, 6-1, 6-2,
                                                   7-1, 7-2, 7-3, 9-1, 9-2, 11-1, 11-3,
                                                   12-1, 12-2, 12-3, 13-1, 13-2, 13-3

Magisterial District 38-1-06                       West Conshohocken Borough
Magisterial District Judge Henry J. Schireson      Lower Merion Township, Voting
                                                   Districts 1-1, 1-2, 1-3, 2-1, 2-2, 2-3,
                                                   6-1, 6-2, 6-3, 11-3

Magisterial District 38-1-07                       Narberth Borough
Magisterial District Judge Michael P. Quinn        Lower Merion Township, Voting
                                                   Districts 4-1, 4-2, 4-3, 5-1, 5-2, 5-3,
                                                   8-2, 8-4, 10-1, 10-2, 10-3, 11-1, 11-2

Magisterial District 38-1-08                       Springfield Township
Magisterial District Judge Katherine E.
McGill Magid

Magisterial District 38-1-09                       Upper Merion Township, Voting
Magisterial District Judge Patrick O. Krouse       Districts Gulph 1, Gulph 2, King 1,
                                                   King 2, Roberts, Swedeland,
                                                   Swedesburg




                                          -2-
Magisterial District 38-1-10                       Ambler Borough
Magisterial District Judge Patricia A. Zaffarano   Upper Dublin Township

Magisterial District 38-1-11                       Pottstown Borough, Voting Districts
Magisterial District Judge Scott T. Palladino      2-1, 2-2, 3, 4, 5
                                                   West Pottsgrove Township

Magisterial District 38-1-12                       Pottstown Borough, Voting Districts
Magisterial District Judge Edward C. Kropp, Sr.    1-1, 1-2, 6, 7-1, 7-2
                                                   Lower Pottsgrove Township

Magisterial District 38-1-13                       Plymouth Township
Magisterial District Judge Jodi L. Griffis

Magisterial District 38-1-15                       Norristown Borough, Voting Districts
Magisterial District Judge Denise R. Ashe          1-1, 1-2, 1-3, 2-1

Magisterial District 38-1-16                       Norristown Borough, Voting Districts
Magisterial District Judge Margaret A.             2-3, 4-1, 4-2, 4-3
Hunsicker-Fleischer

Magisterial District 38-1-18                       Hatfield Township, Voting Districts
Magisterial District Judge Andrea D. Duffy         1-1, 1-2, 5-1, 5-2
                                                   Montgomery Township

Magisterial District 38-1-19                       Royersford Borough
Magisterial District Judge Richard H. Welsh        Limerick Township
                                                   Upper Providence Township, Voting
                                                   Districts Mingo 1, Mingo 2, Trappe

Magisterial District 38-1-20                       Collegeville Borough
Magisterial District Judge Cathleen Kelly Rebar    Trappe Borough
                                                   Lower Providence Township
                                                   Upper Providence Township, Voting
                                                   Districts Oaks, Mont Clare

Magisterial District 38-1-21                       North Wales Borough
Magisterial District Judge Suzan Leonard           Lower Gwynedd Township
                                                   Upper Gwynedd Township
                                                   Whitpain Township


                                             -3-
Magisterial District 38-1-22                       Hatboro Borough
Magisterial District Judge Harry J. Nesbitt, III   Horsham Township, Voting Districts
                                                   1-1, 1-2, 1-3, 1-4, 2-1, 2-2, 2-3, 2-4,
                                                   2-5, 3-1, 3-2, 3-3, 3-4, 3-5

Magisterial District 38-1-23                       Conshohocken Borough, Voting
Magisterial District Judge Deborah A. Lukens       Districts 1, 2, 3, 4, 5, 6, 7
                                                   Whitemarsh Township

Magisterial District 38-1-24                       Schwenksville Borough
Magisterial District Judge Albert J. Augustine     Souderton Borough
                                                   Telford Borough
                                                   Franconia Township
                                                   Lower Salford Township
                                                   Perkiomen Township
                                                   Skippack Township
                                                   Worchester Township

Magisterial District 38-1-25                       Bridgeport Borough
Magisterial District Judge James P. Gallagher      Upper Merion Township, Voting
                                                   Districts Belmont 1,2, 3,4,5;
                                                   Candlebrook 1, 2

Magisterial District 38-1-28                       Hatfield Borough
Magisterial District Judge Edward J. Levine        Lansdale Borough
                                                   Hatfield Township, Voting Districts
                                                   2-1, 2-2, 3-1, 3-2, 4-1, 4-2
                                                   Towamencin Township

Magisterial District 38-2-02                       East Greenville Borough
Magisterial District Judge Maureen C. Coggins      Green Lane Borough
                                                   Pennsburg Borough
                                                   Red Hill Borough
                                                   Marlborough Township
                                                   Salford Township
                                                   Upper Hanover Township
                                                   Upper Salford Township

Magisterial District 38-2-03                       Douglass Township
Magisterial District Judge Maurice H. Saylor       Lower Frederick Township


                                            -4-
                                                 New Hanover Township
                                                 Upper Frederick Township
                                                 Upper Pottsgrove Township

Magisterial District 38-2-04                     Lower Merion Township, Voting
Magisterial District Judge Karen Eisner Zucker   Districts 3-1, 3-2, 3-3, 7-1, 7-2, 7-3,
                                                 8-1, 8-3, 9-1, 9-2, 9-3,12-1, 12-2,
                                                 12-3, 13-1, 13-2, 13-3, 14-1, 14-2,
                                                 14-3

Magisterial District 38-2-08                     Bryn Athyn Borough
Magisterial District Judge Jay S. Friedenberg    Lower Moreland Township
                                                 Upper Moreland Township, Voting
                                                 Districts 1-1, 1-2, 2-1, 2-2, 3-1, 3-2,
                                                 4-1, 4-2, 5-1, 5-2, 6-1, 6-2, 7-1, 7-2

Magisterial District 38-2-09                     Norristown Borough, Voting Districts
Vacant                                           2-2, 3-1, 3-2, 3-3




                                         -5-